UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6175


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BEVERLY J. BEARD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cr-00141-CCB-1; 1:11-cv-00285-CCB)


Submitted:   June 11, 2013                  Decided:   June 14, 2013


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Beverly J. Beard, Appellant Pro Se.    Kathleen O’Connell Gavin,
Allen F. Loucks, Sujit Raman, Assistant United States Attorneys,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Beverly J. Beard seeks to appeal the district court’s

order denying relief on her 28 U.S.C.A. § 2255 (West Supp. 2013)

motion.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he

timely    filing   of   a   notice   of       appeal    in    a   civil     case    is    a

jurisdictional requirement.”           Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on   November   20,     2012.    The      notice       of    appeal   was    filed       on

February 5, 2013.        Because Beard failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                             DISMISSED



                                          2